SHAW, P. J., Concurring.
I concur. Upon further consideration of the question in the light of the decisions from other jurisdictions and other matters affecting it, I have concluded that the definition given the term “proprietary medicine” in People v. McClain, (1934) 2 Cal. App. (2d) (Supp.) 751, 756 [33 Pac. (2d) 71,0], is too limited, and I agree to that stated in the main opinion herein, which is substantially the “more extended sense” referred to in State v. Donaldson, therein quoted. It seems that Ferguson v. Arthur, (1885) 117 U. S. 482 [6 Sup. Ct. 861, 29 L. Ed. 979], cited and relied on in the McClain ease, does not go quite so far as there supposed, for in the opinion in Ferguson v. Arthur, appear the following statements: “It is quite plain, we think, that Thomas and William Henry recommended their calcined magnesia to the public as a medicine in which they had a proprietary right, as owning all that there was of good will and business reputation appurtenant to the article resulting from its name and from what they stated about its manufacture.” (P. 487); “Thus a medicinal preparation might be proprietary, without being made by a private formula, or under an exclusive right claimed to the making or preparing it, or under a patent.” (P. 488.)
In reaching my present conclusion, I am also moved somewhat by the lack of apparent reason for making a distinction between those medicines covered by the definition stated in the McClain case and those outside of it but within the definition here adopted. As forcefully urged here in argument of another case, the result of the definition in the Mcclain case is that a medicine which is patented or is made by some secret formula or exclusive process may be sold by anyone, but after the patent has expired or the formula has been discovered or the process made public, so that other *766persons than the original manufacturer may and do make the medicine, it is no longer proprietary and may be sold only by registered pharmacists or assistants. Thus a new medicine, of whose composition and effect little or nothing is publicly known, may be sold without restriction, but the sale of the same medicine, made by the same manufacturer, after it does become publicly known is restricted. No good reason appears for such a distinction, and In re Gray, (1929) 206 Cal. 497 [274 Pac. 974], while upholding the limitation made by the act on the sale of original package medicines not proprietary, does not deal with this distinction or suggest any good reason for it, nor does it put any construction on the term “proprietary medicine”.
It also appears that the definition stated in the McClain case is difficult of application, by reason of its requirement that a proprietary medicine must have “exceptional virtues ... as distinguished from other preparations of the same sort”. Other cases involving the same statute have come up to us on appeal since the McClain case, and in each of them the trial court has been obliged to make inquiry into this matter of exceptional virtues, and thereon to hear testimony reading much like the ballyhoo of the salesmen of proprietary medicines in their palmiest days. When even the courts with unlimited time at their disposal, have difficulty in ascertaining the fact in such a matter, the ordinary merchant desiring to know whether he may sell an article is presented with a practically insoluble question, whose correct answer he must guess on penalty of criminal liability if he errs. The rule now adopted makes it possible to determine on examination of the article whether it may be sold, and should present no greater problems in compliance with it than may reasonably be thrust upon a citizen desiring to be law-abiding.